Citation Nr: 1624421	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to April 1968 and from July 1980 to September 1988.  The appellant in this matter is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision by the Education Center of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  In June 2014, the Board remanded the claim for the appellant to be scheduled for an appropriate hearing, and the case has now been returned to the Board for further appellate review.

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The appellant was scheduled for a video conference hearing before a Veterans Law Judge on May 4, 2015.  Prior to the scheduled date, in an April 30, 2015, correspondence, the appellant indicated he would be unable to attend the hearing due to final examinations and medical appointments.  He requested that the video conference hearing be rescheduled.   The Board has determined that there is good cause for the requested postponement.  As the RO schedules video conference hearings, a remand of this case is warranted for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




